Citation Nr: 1815523	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for chronic sinusitis.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 2003 to March 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Winston-Salem, North Carolina, Regional Office (RO).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

On his July 2010 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing at his local RO. In a statement from July 2017, the Veteran withdrew his hearing request. The hearing request is cancelled, and the Board will adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2017). 


FINDING OF FACT

During the period on appeal, the Veteran's chronic sinusitis has been characterized by no more than congestion, sneezing, and a runny nose with flare ups 10 to 15 times per year, especially with particular seasons. The Veteran has indicated no incapacitating episodes with occasional non-incapacitating episodes.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic sinusitis have not been met. 38 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

Under Diagnostic Code 6513, a 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016). 

There is one note provision associated with Diagnostic Code 6513:

Note (1): An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. Id.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In an October 2010 supplemental medical data questionnaire the Veteran indicated past sinus infections. In August 2011, the Veteran was afforded a VA examination. The Veteran reported symptoms of congestion, sneezing, and runny nose and treatment with nasal spray and allergy medication. The Veteran also reported 10 to 15 flare ups per year with no incapacitating episodes. 

In a March 2012 treatment note the Veteran was evaluated with complaints of allergic rhinitis and asthma. The Veteran noted he has been prescribed medications for the previous 6 months. The Veteran indicated no new sinus complaints.

In a May 2014 lay statement the Veteran indicated that his condition was controlled with medication and stated that he did not have incapacitating episodes but had non-incapacitating flare-ups. 

In September 2014, the Veteran was afforded a VA examination. The Veteran noted his sinus disability was stable but flared up seasonally and was sometimes triggered by working outside. The examiner noted no incapacitating episodes in the preceding 12 months and only one non-incapacitating episode in the preceding 12 months. 

During the period on appeal, the Veteran's chronic sinusitis has been characterized by no more than congestion, sneezing, and a runny nose with flare ups 10 to 15 times per year, especially with particular seasons. The Veteran has indicated no incapacitating episodes with occasional non-incapacitating episodes. Given the Veteran's sinusitis symptoms the Board finds that a compensable rating under Diagnostic Code 6513 is not warranted because the Veteran does not experience incapacitating episodes. 


ORDER

A compensable rating for chronic sinusitis is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


